  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


WENDALL JEFFERSON,               )
                                 )
      Petitioner,                )
                                 )         CIVIL ACTION NO.
      v.                         )           3:17cv672-MHT
                                 )                (WO)
UNITED STATES OF AMERICA,        )
                                 )
      Respondent.                )

                            OPINION

      Petitioner, a federal inmate, filed a “Motion to

Revisit Sentence Pursuant to the ‘Holloway Doctrine’”

(doc. no. 2), seeking a court order for the government

to consider voluntarily reducing his sentence.                This

case is now before the court on the recommendation of

the United States Magistrate Judge that petitioner’s

motion be denied, and that to the extent the motion may

be construed as a motion under 28 U.S.C. § 2255 to

vacate, set aside, or correct sentence, it be dismissed

for    lack   of    jurisdiction        because     the   required

permission    has   not   been   obtained    from   the   Eleventh

Circuit Court of Appeals.            There are no objections to
the recommendation.      After an independent and de novo

review   of   the   record,   the   court   concludes   that   the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of March, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
